
	
		I
		111th CONGRESS
		1st Session
		H. R. 1401
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2009
			Mr. Sarbanes (for
			 himself, Mr. Hare,
			 Mrs. Davis of California,
			 Mr. Loebsack,
			 Mr. Wilson of Ohio,
			 Mr. Mollohan,
			 Mr. Rothman of New Jersey,
			 Ms. Sutton,
			 Mr. Braley of Iowa,
			 Mr. Sires,
			 Mr. Arcuri,
			 Mr. Perlmutter, and
			 Ms. DeGette) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To create a service corps of veterans called Veterans
		  Engaged for Tomorrow (VET) Corps focused on promoting and improving the service
		  opportunities for veterans and retired members of the military by engaging such
		  veterans and retired members in projects designed to meet identifiable public
		  needs with a specific emphasis on projects to support veterans, including
		  disabled and older veterans and retired members of the
		  military.
	
	
		1.Short title; Table of
			 Contents
			(a)Short
			 titleThis Act may be cited
			 as the VET Corps Act of
			 2009.
			(b)Table of
			 contents
				
					Sec. 1. Short title; Table of Contents.
					Sec. 2. VET Corps.
						Subtitle J—VET Corps
						Sec. 199AA. Purposes of Vet Corps.
						Sec. 199BB. Establishment of VET Corps; Administrative
				  provisions.
						Sec. 199CC. VET Corps members.
						Sec. 199DD. Authority to provide assistance to VET Corps
				  projects.
						Sec. 199EE. Consultation.
						Sec. 199FF. Training and Technical assistance.
						Sec. 199GG. Definitions.
					Sec. 3. Authorization of Appropriations.
				
			2.VET
			 Corps
			(a)FindingsThe
			 Congress finds the following:
				(1)The veteran
			 population is estimated by the Department of Veterans Affairs to be around
			 23,400,000 and growing.
				(2)Today, an estimated 1,640,000 United States
			 troops have deployed as part of Operation Enduring Freedom (OEF; Afghanistan)
			 and Operation Iraqi Freedom (OIF; Iraq). In total 2,950,000 veterans receive
			 disability compensation, with 261,897 having a 100 percent disability rating.
			 As of September of 2007, 223,564 OEF/OIF veterans filed for disability claims.
				(3)A
			 2007 survey for the Department of Veterans Affairs discovered veterans of all
			 ages tend to have an unemployment rate double that of similar nonveterans, with
			 returning veterans experiencing the highest rate of unemployment at 18
			 percent.
				(4)Veterans often have difficulty
			 transitioning to civilian life.
				(5)Military and
			 national service is a foundation for a continued commitment to service.
				(6)The specific
			 experience and expertise of veterans make them uniquely qualified to serve
			 other veterans.
				(7)The Civilian
			 Conservations Corps (CCC) established in 1933, which provided work and
			 vocational training for 3,500,000 unemployed young Americans, was one of the
			 singularly successful Federal programs in American history.
				(8)The Senior Corps
			 established in 1973 to expand the role of older volunteers, enrolls more than
			 500,000 volunteers each year and in their first 10 years contributed over
			 1,100,000,000 hours of service to communities nationwide.
				(9)In a manner
			 similar to the CCC of the 1930s and the Senior Corps of today, veterans can be
			 mobilized to perform outreach to the veteran community to guide them to
			 appropriate services and assist them in necessary activities.
				(b)General
			 AuthorityTitle I of the National and Community Service Act of
			 1990 (42 U.S.C. 12511 et seq.) is amended by adding at the end the
			 following:
				
					JVET Corps
						199AA.Purposes of
				Vet CorpsIt is the purpose of
				this subtitle to authorize the establishment of Veterans Engaged for Tomorrow
				Corps (in this Act referred to as VET Corps)—
							(1)to create a
				service corps of veterans, composed of veterans, retired military personnel, or
				family members of veterans, or retired military personnel to help such
				individuals to obtain job training, professional certification, or access to
				post-secondary education or employers and otherwise to serve their communities
				through national and community service programs;
							(2)to create a
				service corps that supports existing outreach efforts of Veteran Service
				Organizations, the Department of Veterans Affairs, and the Department of
				Defense in order to inform veterans about available services and benefits;
							(3)to create a service corps that will act as
				a clearinghouse to direct any person desiring to serve the veteran population
				to such opportunities in cooperation with other service corps programs,
				Veterans Service Organizations, the Department of Veterans Affairs, and the
				Department of Defense;
							(4)to create a service corps to coordinate
				with the Veteran Service Organizations, the Department of Veterans Affairs, the
				Department of Defense, and other Federal agencies to identify and address
				existing and future needs and challenges of veterans; and
							(5)to create a
				service corps that provides veterans of all ages with opportunities to adjust
				to civilian life.
							199BB.Establishment
				of VET Corps; Administrative provisions
							(a)In
				generalThe Corporation shall establish VET Corps to carry out
				the purposes described in section 199AA.
							(b)Staff
								(1)AppointmentUpon
				the establishment of VET Corps, the Chief Executive Officer shall appoint a
				Director. The Director may be selected from among retired commissioned officers
				of the Armed Forces of the United States.
								(2)DutiesThe
				Director shall—
									(A)design, develop,
				and administer the VET Corps programs;
									(B)be responsible for
				managing the daily operations of the Corps; and
									(C)report to the
				Chief Executive Officer.
									(3)Authority to
				employ staffThe Director may employ such staff as is necessary
				to carry out this subtitle. The Director shall, to the maximum extent
				practicable, utilize in staff positions personnel who are detailed from
				departments and agencies of the Federal Government and, to the extent the
				Director considers appropriate, shall request and accept detail of personnel
				from such departments and agencies in order to do so.
								(4)Inapplicability
				of certain civil service lawsThe Director and staff personnel
				shall be appointed without regard to provisions of title 5, United States Code,
				governing appointments in the competitive service. The rates of pay of such
				persons may be established without regard to the provisions of chapter 51 and
				subchapter III of chapter 53 of such title.
								(5)Voluntary
				servicesNotwithstanding any other provision of law, the Director
				may accept the voluntary services of individuals. While away from their homes
				or regular places of business on the business of the Corps, such individuals
				may be allowed travel expenses, including per diem in lieu of subsistence, in
				the same amounts and to the same extent, as authorized under section 5703 of
				title 5, United States Code, for persons employed intermittently in the Federal
				Government.
								199CC.VET Corps
				members
							(a)Membership in
				VET Corps
								(1)Participants to
				be membersPersons selected to participate in any VET Corps
				project receiving a grant under the 199DD shall become members of the VET
				Corps.
								(2)Selection of
				membersThe Director shall
				select individuals for membership in the Corps. Such individuals shall consist
				of veterans, retired military personnel, or family members of veterans or
				retired military personnel, with preference given to veterans and retired
				military personnel.
								(b)Application for
				membershipTo be selected to become a Corps member an individual
				shall submit an application to the Director or any other office as the Director
				may designate, at such time, in such manner, and containing such information as
				the Director shall require. At a minimum, the application shall contain an
				assurance that the individual is a veteran or retired military personnel who
				did not withdraw from military service for the purpose of becoming a member of
				VET Corps.
							(c)DurationIndividuals
				may be members of VET Corps for up to 24 months.
							(d)Status of Corps
				members under Federal lawExcept as otherwise provided in this
				subtitle, members of VET Corps shall not, by reason of their status as such
				members, be considered Federal employees or be subject to the provisions of law
				relating to Federal employment.
							(e)Authorized
				benefits for Corps members
								(1)In
				generalThe Director shall
				provide for members of the VET Corps to receive benefits authorized by this
				subsection.
								(2)Living
				allowanceThe Director shall provide a living allowance to
				members of the Corps for the period during which such members are engaged in
				residential Corps programs.
								(3)Other authorized
				benefitsWhile receiving training or engaging in service projects
				as members of the VET Corps, members may be provided the following
				benefits:
									(A)Allowance for
				travel expenses, personal expenses, and other expenses.
									(B)Quarters.
									(C)Subsistence.
									(D)Transportation.
									(E)Other services
				determined by the Director to be consistent with the purposes of VET
				Corps.
									(4)National Service
				Educational awardsA Corps
				member who successfully completes a period of agreed service in the Corps shall
				be considered to have served in an approved national service position and, upon
				meeting the requirements of section 147 for full-time or part-time national
				service, shall be eligible for a national service educational award described
				in such section. The Corporation (through the Director) shall transfer an
				appropriate amount of funds to the National Service Trust to provide for the
				national service educational awards for such member.
								(5)Health
				Insurance
									(A)In
				generalA VET Corps project receiving assistance under section
				199DD shall provide a basic health care policy for each full-time participant
				in a service project carried out or supported using the assistance, if the
				participant is not otherwise covered by a health care policy. Not more than 85
				percent of the cost of a premium shall be provided by the Director, with the
				remaining cost paid by the entity receiving assistance under section 199DD. The
				Director shall establish minimum standards that all plans must meet in order to
				qualify for payment under this section, any circumstances in which an
				alternative health care policy may be substituted for the basic health care
				policy, and mechanisms to prohibit participants from dropping existing
				coverage.
									(B)OptionA
				VET Corps project receiving assistance under section 199DD may elect to provide
				from its own funds a health care policy for participants that does not meet all
				of the standards established by the Director if the fair market value of such
				policy is equal to or greater than the fair market value of a plan that meets
				the minimum standards established by the Director, and is consistent with other
				applicable laws.
									(6)Determination of
				benefitsIn determining the
				authorized benefits a member receives under this subsection, the Director shall
				take into account the educational, social, and family circumstances of such
				member, including whether such member has graduated from an institution of
				higher education, is unemployed, or has had contact with the justice
				system.
								199DD.Authority to
				provide assistance to VET Corps projects
							(a)Provision of
				assistanceFrom amounts
				appropriated for a fiscal year under section 501(a)(4), the Corporation shall
				make grants to Veteran Service Organizations, nonprofit organizations, Federal
				agencies, State or local governments, or institutions of higher education for
				the purpose of establishing, operating, and supporting a VET Corps
				project.
							(b)Application
								(1)In
				generalTo be eligible to receive assistance under this section,
				a Veteran Service Organizations, nonprofit organization, Federal, State, or
				local government, or institution of higher education shall prepare and submit
				to the Director an application at such time, in such manner, and containing
				such information as the Corporation may reasonably require.
								(2)Required
				informationAn application submitted under paragraph (1) shall
				include—
									(A)a description of
				how the VET Corps project to be carried out directly by such applicant using
				funds provided under this section—
										(i)will assist participants in obtaining admission into an institution of higher
				education, a job credential, further job training, or employment;
										(ii)will meet all the
				VET indicators, and engage participants in activities that will improve the
				project’s performance on such indicators; and
										(iii)will improve
				performance on the VET indicators in a geographic area demonstrating the need
				to improve such indicators based on the demographic information of veterans and
				retired military personnel in such area and other statistics;
										(B)a description of
				the type of positions which participants will be placed into using the funds
				under this section, including descriptions of the specific tasks to be
				performed by such participants, and the minimum qualifications that individuals
				will be required to meet to become participants in such project;
									(C)the number of
				proposed full- and part-time national service positions for which participants
				will receive the national service educational award described in subtitle D;
									(D)an assurance that
				the applicant will comply with the nonduplication and nondisplacement
				provisions of section 177; and
									(E)a description of
				how the applicant—
										(i)in cooperation
				with other service corps authorized under the national service laws, Veterans
				Service Organizations, the Department of Veterans Affairs, and the Department
				of Defense will act as a clearinghouse by directing any person desiring to
				serve the veteran population to such opportunities; and
										(ii)if applicable,
				will work with other community-based agencies to carry out activities to
				improve performance of the VET Corps indicators
										(c)Eligible VET
				Corps projectsThe recipient of a grant under this section shall
				use the grant funds to carry out service projects that address veteran needs,
				which may include—
								(1)building housing
				for veterans and others in need of such services;
								(2)assisting with
				rehabilitative classes such as physical therapy or life skills
				development;
								(3)providing services
				in veterans’ hospitals or community-based outpatient clinics;
								(4)assisting with outreach of Veteran Services
				Organizations and other service corps to help veterans and retired military
				personnel with the transition from active duty service as a member of the Armed
				Forces to becoming a veteran or retiring from military life;
								(5)the repair,
				renovation, or adaption of homes or vehicles of disabled veterans;
								(6)performing
				outreach to the veteran and retired military personnel community to provide
				them information and access to services available to them;
								(7)assisting in other
				such activities as a recipient of a grant under this section may
				identify;
								(8)providing services
				to military families during overseas deployment; and
								(9)fostering
				mentoring relationships between veterans and nonveterans.
								(d)Preference for
				certain projectsIn the
				consideration of applications submitted under this section, the Director shall
				give preference to projects that—
								(1)provide
				development, training, and practical work experience for veterans and retired
				members of the military in important career fields and act as preparation for
				additional education or permanent employment for veterans and retired members
				of the military which will provide long-term benefits to the public;
								(2)can be planned and
				initiated promptly; and
								(3)will provide
				academic, experiential, or community education opportunities.
								(e)Evaluation
								(1)EvaluationSubject
				to paragraph (2), the Director shall develop evaluation criteria and
				performance goals, including recruitment and retention goals, applicable to all
				VET Corps projects carried out with assistance provided under this
				section.
								(2)Alternative
				evaluation requirementsThe Director may establish alternative
				evaluation requirements, such as requirements that provide flexibility in the
				recruitment and retention outcomes, for VET Corps projects based upon the
				amount of assistance received in this section and the demographics of
				participants.
								199EE.ConsultationThe Director shall consult with the
				Secretary of Veterans Affairs and Veteran Service Organizations, the Secretary
				of Defense, and the heads of other Federal agencies, as appropriate, in making
				grants under subsection 199DD, developing additional VET indicators, and in
				recruiting VET Corps members.
						199FF.Training and
				Technical assistanceFrom
				amounts appropriated for a fiscal year under section 501(a), the Director shall
				ensure that the VET Corps (including each recipient of a grant under this
				subtitle) has adequate access to relevant training and technical assistance
				services, such as services to assist with improving performance on VET
				indicators, which shall be provided, by grant or contract, through at least 1
				national non-profit organization with a demonstrated record of experience in
				promoting and disseminating effective practices among service corps.
						199GG.DefinitionsFor the purposes of this subtitle:
							(a)VeteranThe
				term veteran means a person who—
								(1)serves on active
				duty (other than active duty for training) as a member of the Armed
				Forces—
									(A)for a period of at
				least 180 days; or
									(B)for a shorter
				period of time in the case of a person who is discharged or released from such
				service for a service-connected disability; and
									(2)is discharged or
				released from such service under conditions other than dishonorable.
								(b)Retired military
				personnelThe term retired military personnel
				means the following:
								(1)Regular and
				Reserve officers and enlisted members who retire from the Military Services
				under chapters 61, 63, 65, 67, 367, 571, 573, or 867 of title 10, United States
				Code, and chapters 11 and 21 of title 14, United States Code.
								(2)Reserve officers
				and enlisted members eligible for retirement who have not reached age 60 and
				who have not elected discharge or are not members of the Ready Reserve or
				Standby Reserve (including members of the Inactive Standby Reserve).
								(3)Members of the
				Fleet Reserve and Fleet Marine Corps Reserve under section 6330 of title 10,
				United States Code.
								(c)VET
				IndicatorsThe term VET Indicators means—
								(1)promoting and
				improving the service opportunities for veterans;
								(2)engaging veterans
				and retired military personnel; and
								(3)projects designed
				to meet identifiable public needs with a specific emphasis on projects in
				support of veterans, especially disabled and older veterans and retired
				military
				personnel.
								.
			3.Authorization of
			 AppropriationsSection 501(a)
			 of the National and Community Service Act of 1990 (42 U.S.C. 12681(a)) is
			 amended—
			(1)by inserting after
			 paragraph (3) the following:
				
					(4)Subtitle
				JThere are authorized to be
				appropriated $100,000,000 for each of fiscal years 2010 through 2014 to carry
				out subtitle J.
					;
				and
			(2)by redesignating
			 paragraph (4) as paragraph (5).
			
